Case 2:19-cv-00140-LGW-BWC Document 10 Filed 12/17/19 Page 1 of 6

TRICT COURT
TED STATES DIS ‘
* Tee, SOUTHERN DISTRICT OF GEORGI
i BRUNSWICK DIVISION

RUTHIE LEE,

amen. CIVIL ACTION NUMBER:
2:19-CV-00140-LGW-BWC

Vv.

SELECT PORTFOLIO SERVICING,
INC.,

te ee ee Oe OF

Defendant.

PLAINTIFF’S AMENDED COMPLAINT

COMES NoW the Plaintiff RiUTHI® LEE, and files this Gomplaint
against the Defendant SELECT PORTFOLIO SERVICING, INC., and shows

the Court as follows, to-wit:

Li The Defendant SELECT PORTFOLIO SERVICING, INC. is a
corporation doing business in Glynn County, Georgia. The Defendant
may be served with process by serving its agent at Corporation
Service Company, 40 Technology Parkway South, Suite 300, Norcross,
Gwinnett County, Georgia 30092. The Defendant is subject to the
jurisdiction of this Court.

22 The Plaintiff shows that she is the owner of an undivided

interest in the house located at 124 Wasp Drive, Brunswick, Glynn
County, Georgia, which is more particularly described in that

certain deed to her recorded in Deed Book 1474, Folio 354 in the
Office of the Clerk of the Superior Court of Glynn County, Georgia,
and is specifically described in the attached Exhibit "A".

Said
deed references the Subdivision Map of Glynco Annex, and shows the

Plaintiff's property.

3:5 The Plaintiff shows that the Defendant SELECT PORTFOLIO

SERVICING, INC., or its predecessors, has caused to be recorded in
Case 2:19-cv-00140-LGW-BWC Document 10 Filed 12/17/19 Page 2 of 6

the deed records of Glynn County, Georgia, a deed to secure date to
it which purports to bear the signature of the Plaintiff as one of
the grantors with regard to said security deed.

4. The Plaintiff shows that said deed to secure debt was in
fact not signed by the Plaintiff, and the Plaintiff is not indebted
to the Defendant SELECT PORTFOLIO SERVICING, INC., nor is her
interest in said property encumbered by the aforesaid Deed.

5. The Plaintiff shows that the aforesaid deed to secure
debt creates a cloud on the Plaintiff's title to her property and
said deed to secure debt should be cancelled as to the Plaintiff,
and the Court should issue a declarity Judgment and Decree that the
Defendant does not have a claim as to the Plaintiff’s interest in
the subject property.

6. The Plaintiff shows that the Defendant, or its
predecessors, by and through their agents, caused the Plaintiff's
purported signature to be placed on the aforesaid security deed,
which constitutes forgery, and which also constitutes intentional
fraud, and the Plaintiff is therefore entitled to recover damages
which she has suffered and will continue to suffer until this cloud
on the Plaintiff's title to her home is removed.

Is The Plaintiff shows that the Defendant has threatened to
foreclose upon the Plaintiff’s home, which is in the security deed
recorded in Deed Book 1639, Folio 449 in the office of the Clerk of
Superior Court, Glynn County, Georgia. Said threatened foreclosure
would include the Plaintiff’s undivided interest in the property.

8. The Plaintiff shows that Select Portfolio Servicing, Inc.

is not entitled to foreclose on the Plaintiff’s interest in the
Case 2:19-cv-00140-LGW-BWC Document 10 Filed 12/17/19 Page 3 of 6

property located at 124 Wasp Drive, Brunswick, Glynn County,
Georgia, because the Plaintiff's interest was not pledged to secure
any indebtedness, due to the fact that the Plaintiff herein did not
sign the security deed.

a. The Plaintiff shows that the Defendant should be
temporarily and permanently restrained and enjoined from
foreclosing on the Plaintiff's interest in the aforesaid property,
or from making threats to foreclose on said property.

10. The Plaintiff shows that she is entitled to recover
damages based upon the stress and worry which she has suffered as
a result of the Defendant’s threats to foreclose on her home, as
well as punitive damages because the conduct of the Defendant which
was intended to cause the Plaintiff harm.

11. The Plaintiff has acted in bad faith, been stubbornly
litigious, and/or has forced the Plaintiff to unnecessary trouble
and expense, thereby entitling the Plaintiff to recover her
reasonable attorney’s fees, all as provided for by 0.C.G.A. §
13=6=11.

12. The Plaintiff shows that she should be granted a trial by
jury as to all triable issues of fact.

13. The Plaintiff shows that she is entitled to quit the
title to her property pursuant to 0.C.G.A. § 23-3-40 et seq.
WHEREFORE, the Plaintiff prays:

A. That the Court issue a Judgment and Decree that the
Plaintiff's interest in the property at 124 Wasp Drive is free and

clear of any claim of Select Portfolio Servicing, Inc. ;

B. That the Court award damages to the Plaintiff, including
Case 2:19-cv-00140-LGW-BWC Document 10 Filed 12/17/19 Page 4 of 6

punitive damages, together with the Plaintiff's reasonable
attorney’s fees; and
e. For such other and further relief as to the Court may

seem just and proper.

D.. That the Plaintiff be granted a trail by Jury as to all

contested issues of fact.

LA

W. DOUGLAS ADAMS LA
Georgia Bar Number: 004650
ATTORNEY FOR PLAINTIFF

1829 Norwich Street

Post Office Box 857

Brunswick, Georgia 31521-0857

P: (912) 265-1966/F:(912) 267-0777
 

aLY74 PC 3S4

‘hen recorded, please return to:

lortgage Information Services ed
301 N. Dale Mabry Hwy, Ste. 601-C FILED
amps FL 33614 CLYRH CO, CLERK'S OFFICE

Wa JUL 29 A 36

QUIT CLAIM DEED

 

TATE OF GEORGIA

THIS INDENTURE made this 2nd day of APRIL, 2004 between
Rocorded

ale

Clerk Superior Court

30/6

CHARLES J. LEE

dereinafter called “Grantor”, and

CHARLES J. LEE AND RUTHIE L. LEE, as Joint Tenants with Rights of Survivorship

and NOT as Tenants in Common.

tHereinafter called “Grantecs” (the words Grantor and Grantee to include their respective heirs, successors and assigns where ay

the context requires or permits).
fection and other
WITNESSETH: That Grantor, for and in consideration of the sum of Love and Al B
valuable considerations in hand paid at and before the sealing and delivery of these presents, the receipt whereof is
hereby acknowledged, by these presents does hereby remise, convey and forever QUITCLAIM unto the sxid
Gramecs:

iG AND
ALL THAT CERTAIN LOT, TRACT OR PARCEL OF LAND SITUATE, LYIN
BEING IN GLYNN COUNTY, GEORGIA AND BEING MORE PARTICULARLY
DESCRIBED ON EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF BY
REFERENCE THERETO.

TO HAVE AND TO HOLD the said described premises to Grantees, so that neither rarjtor nor any
person of persons claiming under Grantor shal at any time, by any means or ways have, claim or demand any
separate right to title to said premises or appurtenances, or any rights

IN WITNESS WHEREOF, the Grantor has signed and sealed this deed, the day and year first above
written.

Signed, scaled and delivered
in the presence of:

SR

CHA: 4.
wast

unswiet Gf 3153 an
SSS ee!

 

lll,

      

  

    

  

 

er. Kon,
Sern 9%
Spo" Ce. SS GLYNN COUNTY. GEORGIA
i REAL ESTATE TRANSFER TAX
a Paid $
Pune , ; < =
os
oe Clerk of Superior Court

 

Lola B. Jamsky

Case 2:19-cv-00140-LGW-BVVR

 

*

 

Document 10 Filed 12/17/19 Page 5 of 6

ax1Y74°6355

FIRST AMERICAN TITLE INSURANCE COMPANY
EXHIBIT “A”

THE LAND REFERRED TO IN THIS EXHIBIT IS LOCATED IN THE COUNTY OF
GLYNN AND THE STATE OF GEORGIA IN DEED BOOK 1142 AT PAGE 476 AND
DESCRIBED AS FOLLOWS.

ALL OF THAT CERTAIN LOT, TRACT OR PARCEL OF LAND SITUATE, LYING
AND BEING IN GLYNN COUNTY, GEORGIA, AND KNOWN UPON THS REVISION
AND EXTENSION, GLYNCO ANNEX SUBDIVISION MAP, MADE BY JOHN E.
RINGELING, REGISTERED ENGINEER 751, DATED APRIL 20, 1959, AND
FILED FOR RECORD IN THE OFFICE OF THE CLERK OF THE SUPERIOR
COURT OF GLYNN COUNTY, GEORGIA, ON THE 13™ DAY OF AUGUST, 1959,
AND RECORDED IN PLAT BOOK 1, AS LOT NUMBER 20, BLOCK “A" AND
BETNG MORE PARTICULARLY DESCRIBED AS POLLOWS;

COMMENCING AT THE SOUTHEAST INTERSECTION OF ENTERPRISE STREET
AND EASP DRIVE, SAID SUBDIVISION, AND PROCEEDING THENCE IN AN
EASTERLY DIRECTION ALONG THE SOUTH SIDE OF WASP DRIVE ALONG A
COURSE SOUTH 77 DRGRERS 29 MINUTES EAST FOR A DISTANCE OF 40.78
FEST TO A POINT; THENCE CONTINUING ALONG THE SOUTH SIDE OP WASP
DRIVE IN AN EASTERLY DIRECTION ALONG A CURVE FOR A DISTANCE OF
159.91 PRET TO A POINT, THENCE CONTINUING ALONG THE SOUTH SIDE
OF WASP DRIVES IN AN EASTERLY DIRECTION ALONG A COURSE NORTH 79
DEGREES 50 MINUTES EAST FOR A DISTANCE OF 354.91 FEET TO A
POINT; SAID POINT BEING THE NORTHWEST CORNER OF LOT 20, BLOCK
“A” AND THIS AS THE POINT OF BEGINNING; THENCE CONTINUING ALONG
THE SOUTH SIDE OF WASP DRIVE IN AN EASTERLY DIRECTION ALONG A
COURSE NORTH 79 DEGREES 50 MINUTES EAST FOR A DISTANCE OF 75.6
YEET TO A POINT; THENCE SOUTH 10 DEGREES 10 MINUTES RAST ALONG
THS DIVIDING LINE BSTWEEN LOT 20 AND LOT 21, SAID BLOCK AND
SUBDIVISION FOR A DISTANCE OF 125 FEET TO A POINT; THENCE SOUTH
79 DEGREES 50 MINUTES WEST ALONG THE DIVIDING LINE BETWEEN LOT
20, SAID BLOCK AND SUBDIVISION, AND LANDS OF THE CITY OF
BRUNSWICK, FOR A DISTANCE OF 75.6 FEET TO A POINT; THENCE NORTH
10 DEGREES 10 MINUTES WEST ALONG THE DIVIDING LINE BETWEEN LOT
20 AND LOT 19, SAID BLOCK AND SUBDIVISION, FOR A DISTANCE OF 125
FEET TO THE POINT OF BEGINNING.

 

355
Case 2:19-cv-00140-LGW-BWC Document 10 Filed 12/17/19 Page 6 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

RUTHIE LEE, *
*
Plaintiff, *
Vv. * CIVIL ACTION NUMBER:
* 2:19-CV-00140-LGW-BWC
SELECT PORTFOLIO SERVICING, *
INC., =
*
Defendant. *

CERTIFICATE OF SERVICE

This is to certify that I have this day served all parties in
this case in accordance with the directives from the Court Notice

of Electronic Filing ("NEF"), which was generated as a result of

electronic filing.

Submitted this the 17th day of December, 2019.

/s/W. Douglas Adams

Georgia Bar Number: 004650
Attorney for the Plaintiff
1829 Norwich Street

Post Office Box 857

Brunswick, Georgia 31521-0857

Email: WDAdams@WDALaw.biz
